
	

114 HRES 493 IH: Recognizing Connecticut’s Submarine Century, the 100th anniversary of the establishment of Naval Submarine Base New London, and Connecticut’s historic role in supporting the undersea capabilities of the United States.
U.S. House of Representatives
2015-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 493
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2015
			Mr. Courtney (for himself, Ms. DeLauro, Mr. Larson of Connecticut, Mr. Himes, and Ms. Esty) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing Connecticut’s Submarine Century, the 100th anniversary of the establishment of Naval
			 Submarine Base New London, and Connecticut’s historic role in supporting
			 the undersea capabilities of the United States.
	
	
 Whereas, on March 2, 1867, Congress enacted a naval appropriations Act that authorized the Secretary of the Navy to receive and accept a deed of gift, when offered by the State of Connecticut, of a tract of land with not less than one mile of shore front on the Thames River near New London, Connecticut, to be held by the United States for naval purposes;
 Whereas the people of Connecticut and the towns and cities in the southeastern region of Connecticut subsequently donated land and provided funding to establish a military installation to fulfil the Nation’s need for a naval facility on the Atlantic coast;
 Whereas, on April 11, 1868, the Navy accepted the deed of gift of land from Connecticut to establish a naval yard and storage depot along the eastern shore of the Thames River in Groton, Connecticut;
 Whereas between 1868 and 1912, the New London Navy Yard supported a diverse range of missions, including berthing inactive Civil War era ironclad warships and serving as a coaling station for refueling naval ships traveling in New England waters;
 Whereas Congress rejected the Navy’s proposal to close New London Navy Yard in 1912, following an impassioned effort by Congressman Edwin W. Higgins, who stated that this action proposed is not only unjust but unreasonable and unsound as a military proposition;
 Whereas the outbreak of World War I and the enemy use of submarines to sink allied military and civilian ships in the Atlantic sparked a new focus on developing submarine capabilities in the United States;
 Whereas October 18, 1915, marked the arrival at the New London Navy Yard of the submarines G–1, G–2, and G–4 under the care of the tender USS OZARK, soon followed by the arrival of submarines E–1, D–1, and D–3 under the care of the tender USS TONOPAH, and on November 1, 1915, the arrival of the first ship built as a submarine tender, the USS FULTON (AS–1);
 Whereas, on June 21, 1916, Commander Yeates Stirling assumed the command of the newly designated Naval Submarine Base New London, the New London Submarine Flotilla, and the Submarine School;
 Whereas in the 100 years since the arrival of the first submarines to the base, Naval Submarine Base New London has grown to occupy more than 680 acres along the east side of the Thames River, with more than 160 major facilities, 15 nuclear submarines, and more than 70 tenant commands and activities, including the Submarine Learning Center, Naval Submarine School, the Naval Submarine Medical Research Laboratory, the Naval Undersea Medical Institute, and the newly established Undersea Warfare Development Center;
 Whereas in addition to being the site of the first submarine base in the United States, Connecticut was home to the foremost submarine manufacturers of the time, the Lake Torpedo Boat Company in Bridgeport and the Electric Boat Company in Groton, which later became General Dynamics Electric Boat;
 Whereas General Dynamics Electric Boat, its talented workforce, and its Connecticut-based and nationwide network of suppliers have delivered more than 200 submarines from its current location in Groton, Connecticut, including the first nuclear-powered submarine, the USS NAUTILUS (SSN 571), and nearly half of the nuclear submarines ever built by the United States;
 Whereas the Submarine Force Library and Museum, located adjacent to Naval Submarine Base New London in Groton, Connecticut, is the only submarine museum operated by the United States Navy and today serves as the primary repository for artifacts, documents, and photographs relating to the bold and courageous history of the Submarine Force and highlights as its core exhibit the historic ship NAUTILUS following her retirement from service;
 Whereas reflecting the close ties between Connecticut and the Navy that began with the gift of land that established the base, the State of Connecticut has set aside $40 million in funding for critical infrastructure investments to support the mission of the base, including construction of a new dive locker building, expansion of the Submarine Learning Center, and modernization of energy infrastructure;
 Whereas, on September 29, 2015, Connecticut Governor Dannel Malloy designated October 2015 through October 2016 as Connecticut's Submarine Century, a year-long observance that celebrates 100 years of submarine activity in Connecticut, including the Town of Groton's distinction as the Submarine Capital of the World, to coincide with the centennial anniversary of the establishment of Naval Submarine Base New London and the Naval Submarine School;
 Whereas Naval Submarine Base New London still proudly proclaims its motto of The First and Finest; and
 Whereas Congressman Higgins’ statement before Congress in 1912 that Connecticut stands ready, as she always has, to bear her part of the burdens of the national defense remains true today: Now, therefore, be it
		
	
 That the House of Representatives— (1)commends the longstanding dedication and contribution to the Navy and submarine force by the people of Connecticut, both through the initial deed of gift that established what would become Naval Submarine Base New London and through their ongoing commitment to support the mission of the base and the Navy personnel assigned to it;
 (2)honors the submariners who have trained and served at Naval Submarine Base New London throughout its history in support of the Nation’s security and undersea superiority;
 (3)recognizes the contribution of the industry and workforce of Connecticut in designing, building, and sustaining the Navy’s submarine fleet; and
 (4)encourages the recognition of Connecticut’s Submarine Century by Congress, the Navy, and the American people by honoring the contribution of the people of Connecticut to the defense of the United States and the important role of the submarine force in safeguarding the security of the United States for more than a century.
			
